Citation Nr: 0430074	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  01-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for dermatomyositis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1993 to May 1996.  
He served a portion of his active service in Southwest Asia 
during the Persian Gulf War.      

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision issued by the St. 
Petersburg, Florida, Regional Office of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.  An RO hearing was scheduled to be 
held in June 2001 before a Decision Review Officer; however, 
the veteran later cancelled the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to 
service connection for dermatomyositis.  Further development 
would ensure that the veteran's due process rights, including 
those associated with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), as amended, and VA regulations implementing VCAA, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
met.  The bases for remand are set forth below.   

A review of the veteran's April 1992 report of medical 
examination and report of medical history indicate nothing 
about dermatomyositis or complaints about the skin shortly 
prior to commencement of active service.  The service medical 
records also include an "Operation Vigilant Warrior" 
demobilization/redeployment medical history and screening 
report, dated in December 1994, in which the veteran 
specifically denied having any rash, skin infection, or 
sores, and which documents no abnormality associated with 
dermatological symptoms.  The veteran apparently had his 
separation medical examination performed in January 1996, 
several months before the actual date of separation.  There 
is nothing therein or in the January 1996 report of medical 
history relevant to a dermatological condition.  It is noted 
that the service medical records also include a September 
1994 "notice to health care providers," which indicates 
that the veteran had been "potentially exposed to a 
substance or substances" that could "cause irritation in 
the eyes, skin or mucous membranes," and that the veteran 
should be "questioned closely" if he reports symptoms 
possibly indicating conjunctivitis and/or dermatitis.  This 
form does not disclose what specific substance(s) to which 
the veteran potentially was exposed, nor do the service 
medical records document anything suggesting that he 
exhibited symptoms of conjunctivitis, dermatitis, or any 
problem specifically related to the skin thereafter, while on 
active duty.

Notwithstanding the above, the record also indicates that, in 
a March 1996 (two months prior to discharge) Comprehensive 
Clinical Evaluation Program (CCEP) medical survey form, the 
veteran reported having had headaches, joint pain, and muscle 
pain since late 1994.  This survey form includes a detailed 
questionnaire concerning various types of substances to which 
the veteran might have been exposed while serving abroad 
during the Gulf War.  The diagnoses rendered at that time 
were chronic sinusitis (primary diagnosis), and headaches, 
arthralgias, and fatigue (secondary diagnoses).  The veteran 
also reported having painful joints and daily headaches in a 
March 1996 report of medical history.          

Post-service medical records in the form of VA medical 
records, which include a Persian Gulf Registry Code Sheet 
dated in late 1999, also document complaints of headaches, 
muscle aches, chronic fatigue, and joint pain.  Symptoms of 
muscles and joint pain apparently were deemed to be 
associated with dermatomyositis, and fatigue apparently was 
associated with both dermatomyositis and sinusitis (service 
connection is in effect for sinusitis).  Other VA medical 
records document a diagnosis of dermatomyositis in or around 
September 1999.   



In consideration of the foregoing, the Board finds that 
further evidentiary development is warranted for a 
determination as to whether there is a medical basis for 
service connection (that is, whether there may be an 
etiological link between the symptoms documented in the CCEP 
survey form and similar symptoms documented in the Persian 
Gulf Registry Code Sheet, which apparently were deemed bear 
some relationship to dermatomyositis).  Therefore, the claim 
is remanded, via the AMC in Washington, D.C., for the 
following actions:

1.  Ask the veteran and/or his 
representative whether there exists any 
evidence not currently of record but 
relevant to the dermatomyositis claim.  
If so, obtain and associate them with the 
claims folder.  

2.  Schedule the veteran for a VA medical 
examination by a qualified medical 
professional to determine, after a review 
of the veteran's claims folder (which 
must include a complete copy of this 
remand order), whether dermatomyositis 
is, at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent), 
etiologically related to active service.  
The report should include a discussion of 
the specific bases for the examiner's 
opinion on the question of the likelihood 
of a medical basis for service 
connection.  In connection with the 
examination, appropriate diagnostic 
testing should be performed as determined 
to be warranted by the examiner.  
Associate with the claims folder the 
report and/or written opinion, as well as 
diagnostic testing reports, resulting 
from the examination.                

3.  Conduct any other appropriate 
evidentiary development.  Thereafter, 
review the entire record, including all 
evidence and information of record after 
the issuance of the September 2003 
Supplemental Statement of the Case 
(SSOC), and readjudicate the claim.  It 
is noted that all notice and assistance 
requirements of VCAA, VA regulations 
implementing VCAA, and all controlling 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
continue to be binding on remand and on 
further adjudication of this claim.  
     
4.  If the decision is adverse to the 
veteran, issue an updated SSOC and give 
the veteran and his representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is not required to respond to this remand order, 
but has the right to submit additional evidence and argument 
on the remanded matter(s).  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U. S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



